Citation Nr: 9935212	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  96-22 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to the veteran's service-connected post-traumatic 
stress disorder.

2.  Entitlement to an increased evaluation for headaches, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel




INTRODUCTION

Active service of the veteran from November 1960 to February 
1970 has been reported.  By rating action dated in February 
1996, the Department of Veterans Affairs (VA) Regional 
Office, Cleveland, Ohio, confirmed and continued a 10 percent 
evaluation for the veteran's headaches.  He appealed from 
that decision.  In an August 1997 rating action, the regional 
office denied entitlement to service connection for 
hypertension as secondary to the veteran's service-connected 
post-traumatic stress disorder.  He appealed from that 
decision also.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  In July 1996, the veteran submitted a claim for service 
connection for hypertension as secondary to his service-
connected post-traumatic stress disorder.

2.  He submitted several statements by a private physician 
who expressed an opinion that there was a relationship 
between his post-traumatic stress disorder and his 
hypertension.

3.  VA physicians in January 1998 and October 1998 expressed 
opinions that the veteran's hypertension was not related to 
his post-traumatic stress disorder.

4.  The veteran has submitted statements in which he has 
indicated that his headaches have increased in severity and 
are more severe than indicated by the current 10 percent 
evaluation.

5.  The veteran has submitted plausible claims for service 
connection for hypertension as secondary to his service-
connected post-traumatic stress disorder and for an increased 
evaluation for his headaches.


CONCLUSION OF LAW

The veteran has submitted well-grounded claims for service 
connection for hypertension as secondary to his service-
connected post-traumatic stress disorder and for an increased 
evaluation for his headaches.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that in July 1996 the veteran submitted a 
claim for service connection for hypertension as secondary to 
his service-connected post-traumatic stress disorder.

There are several statements of record from J. B. Chung, 
M.D., dated in October 1991, August 1995, April 1997 and 
January 1998 indicating that he began treating the veteran 
for hypertension in 1992.  Dr. Chung expressed an opinion 
that the headaches were related to the veteran's service-
connected post-traumatic stress disorder.

The veteran was afforded a VA examination in January 1998.  
It was indicated that he had a known history of hypertension 
for about 10 years and had been followed by a private 
physician, Dr. Chung, since 1992.  The examiner expressed an 
opinion that the veteran's hypertension was not related to 
his post-traumatic stress disorder.

In October 1998, the veteran's claims file was reviewed by 
another VA physician who also indicated that there was no 
association between post-traumatic stress disorder and 
essential hypertension.

In a February 1999 statement, Sayyah Ajlouni, M.D., indicated 
that the veteran had been treated in his office since 
December 1998 for longstanding hypertension, post-traumatic 
stress disorder and chronic headaches.  He stated he felt 
that the veteran's hypertension could be related to the post-
traumatic stress disorder.

In view of the statements by the veteran's private 
physicians, the Board believes that the veteran's claim for 
service connection for hypertension as secondary to his 
service-connected post-traumatic stress disorder is well 
grounded.  That is, there is a medical diagnosis of a current 
disability and of a relationship between the disability and 
the veteran's service-connected post-traumatic stress 
disorder.  The Board believes that additional medical 
information regarding the claim would be desirable.

With regard to the veteran's claim for an increased rating 
for his headaches, he has maintained that the headaches have 
increased in severity and are more severe than indicated by 
the current 10 percent evaluation.  He has also provided 
August 1998 statements by his wife and secretary relating to 
the current severity of his headaches.  In the Board's 
opinion, the veteran's claim for an increased rating for his 
headaches is also well grounded.  See Drosky v. Brown, 
10 Vet. App. 251 (1997).  The record reflects that the 
veteran was last afforded a detailed VA examination for the 
purpose of evaluating the degree of severity of his headaches 
in May 1997 and the Board believes that a current examination 
would be desirable.


ORDER

The veteran's claims for service connection for hypertension 
as secondary to his post-traumatic stress disorder and for an 
increased rating for his headaches are well grounded.


REMAND

In view of the fact that the Board has found the veteran's 
claims for service connection for hypertension as secondary 
to his service-connected post-traumatic stress disorder and 
for an increased rating for his headaches are well grounded, 
the VA has a duty to assist him in the development of the 
claims.  For the reasons already discussed, the appeal is 
REMANDED to the regional office for the following action:

1.  The regional office should contact 
the veteran and ask him to provide the 
name(s) and address(s) of any 
physician(s) who treated him for 
essential hypertension prior to 1992.  
After obtaining the appropriate 
authorization from the veteran, the 
regional office should then contact any 
such physician(s) and ask that the 
physician(s) provide copies of all office 
records of treatment of the veteran.  Any 
such records obtained should be 
associated with the claims file.

2.  The regional office should also 
contact Dr. Chung and Dr. Ajlouni and ask 
that those physicians provide copies of 
all office records of their treatment of 
the veteran.  Those records should also 
be associated with the claims file.

3.  The veteran should then be afforded 
special cardiovascular and neurological 
examinations in order to determine the 
current nature and extent of his 
essential hypertension and headaches.  
All indicated special studies should be 
conducted.  The cardiovascular specialist 
should express an opinion as to the 
whether there is any relationship between 
the veteran's hypertension and his post-
traumatic stress disorder.  The claims 
file is to be made available to the 
examiners for review prior to conducting 
the examinations.

4.  The veteran's claim should then be 
reviewed by the regional office.  If the 
determination regarding either of the 
matters on appeal remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

